Case: 2:19-cv-04433-MHW-EPD Doc #: 27 Filed: 07/31/20 Page: 1 of 2 PAGEID #: 332




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


JOHN DOE,

                      Plaintiff,                             Case No. 2:19-cv-4433

       v.                                                    Judge Michael H. Watson

THE OHIO STATE UNIVERSITY,                                   Chief Magistrate Judge
                                                             Elizabeth P. Deavers
                      Defendant.



             STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. Pro. 41(a)(1)(A)(ii), Plaintiff, John Doe, and Defendant The

 Ohio State University (“OSU”) hereby stipulate to the DISMISSAL WITH PREJUDICE of

 any and all claims which have been, could have been, or should have been asserted against OSU

 in the Complaint filed October 4, 2019. The parties will bear their own attorneys' fees, costs and

 expenses.

 Stipulated And Agreed To By:

Attorney for Plaintiff:                           Attorney for Defendant:

/s/ Bradley N. Jeckering                          DAVID A. YOST
                                                  ATTORNEY GENERAL OF OHIO
Bradley Jeckering (0092299)                       Michael H. Carpenter (0015733) (Trial Attorney)
D. Luke Meenach (0096286)                         Timothy R. Bricker (0061872)
                                                  Jennifer A.L. Battle (0085761)
                                                  David J. Barthel (0079307)
                                                  Stephen E. Dutton (0096064)
Jeckering & Associates, LLC                       Carpenter Lipps and Leland LLP
16 S. Main Street                                 280 Plaza, Suite 1300
Mechanicsburg, Ohio 43044                         280 North High Street
                                                  Columbus, OH 43215
P: 937-896-2222                                   Phone: (614) 365-4100
                                                 1
Case: 2:19-cv-04433-MHW-EPD Doc #: 27 Filed: 07/31/20 Page: 2 of 2 PAGEID #: 333




F: 614-515-4905                                 Fax: (614) 365-9145
brad@centralohiolegal.com                       E-mail: carpenter@carpenterlipps.com
luke@centralohiolegal.com                       bricker@carpenterlipps.com
                                                battle@carpenterlipps.com
                                                barthel@carpenterlipps.com
                                                dutton@carpenterlipps.com

Counsel for Plaintiff                           Special Counsel for Defendant
                                                The Ohio State University

                                  CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing was filed electronically on July 31, 2020. Notice

 was sent by operation of the Court’s electronic filing system to all other counsel who have

 entered an appearance and any parties who have entered an appearance through counsel. The

 parties may access this filing through the Court’s ECF system.



                                                /s/ Bradley N. Jeckering
                                                Bradley Jeckering (0092299)
                                                D. Luke Meenach (0096286)
                                                Jeckering & Associates, LLC
                                                16 S. Main Street
                                                Mechanicsburg, Ohio 43044
                                                P: 937-896-2222
                                                F: 614-515-4905
                                                brad@centralohiolegal.com
                                                luke@centralohiolegal.com
                                                 Counsel for Plaintiff




                                               2
